Mollison, Judge:
Counsel for tbe parties have submitted the appeals for reappraisement enumerated in schedule “A,” attached hereto, upon a stipulation, on the basis of which I find that, except for the items of merchandise set forth in schedule “B,” also attached hereto, the proper basis for the determination of the value of the merchandise involved in the said appeals for reappraisement is export value, as defined in section 402(d) of the Tariff Act of 1930 and that such value, in each instance, is the invoice unit value, less ocean freight and insurance, with no allowance for discounts appearing on the invoices.
Appeal for reappraisement No. R58/23072, having been abandoned as to the merchandise specified in schedule “B,” it is, to that extent, dismissed.
Judgment will issue accordingly.
Schedule B
Boston entries, reappraisement Nos. R58/23064, etc.
Reappraisement No. Collector’s No. Entry No. Date of export
R58/23072 4666 6748 9-19-57
Shipper: Ablstrom, Oy. birch plywood as follows:
BBJ/WG grade, 14” thick, 2414” x 1714", Appraised at invoice nnit value, less ocean freight, insurance, and loading charges.